Detailed Action
This is a final Office action in response to communications received on 11/2/2021.  Claim 14 was amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 11/2/2021, to claim 14 correcting the claim to recite “the RF transmitter transmits the RF signal” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 14, as filed in (3) of the Non-Final Office action filed 8/2/2021, is withdrawn.  
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Geerlings, Leavy and Kagawa have been considered, and are found unpersuasive.
Applicant argues on pages 7-8 and page 9 of the Remarks, filed 11/2/2021, that “Geerlings et al. already discloses encryption of the RF signal transmitted directly between the trainable transmitter and the remote device, which begs the question of just what modifications one skilled in the art would have really been motivated to make to the Geerlings et al. system based on Leavy et al. because it is not at all clear how the teachings of Leavy et al. would have improved the security of the system simply by encrypting data that is already encrypted”. However, Examiner respectfully disagrees. 
Applicant argues on page 8 of the Remarks, filed 11/2/2021, that “The Examiner relies upon the teachings of Kagawa for its disclosure of vehicle-to- vehicle communications. Kagawa does not disclose that such communications would include channel data, which represents characteristics of an RF signal used to control a remote device”. However, Examiner respectfully disagrees. It is the combination of Kagawa with Geerlings and Leavy which teach the limitation as a whole. Kagawa teaches, in paragraphs [0007], [0046] & [0061], communication between vehicles utilizing a communication device installed on each vehicle (i.e. transferring channel data from a first vehicle to a second vehicle). This capability implemented into the system of 
Applicant argues on page 9 of the Remarks, filed 11/2/2021, that “There is nothing in Leavy et al. to suggest why it would have been obvious to modify Geerlings et al. to instead communicate indirectly with the remote device via the Internet”. However, Examiner respectfully disagrees. Leavy teaches, in Col. 6, Lines 3-17, that users of a collaboration app may upload encrypted information to a secure file repository, which is then retrievable at any time by users of the secure collaboration app. The direct device to device communication functionality of Geerlings does not provide for later retrieval of the code information between the devices in the form of a secure repository which stores the data for that later retrieval.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2011/0018694 A1), further in view of Leavy (US 10242217 B1), further in view of Kagawa (US 2005/0225457 A1).
 Regarding claim 1, Geerlings teaches the limitations of claim 1 substantially as follows:
where the channel data represents characteristics of an RF signal used to control a remote device, the method comprising: (Geerlings; Paras. [0004]-[0005]: The transceiver can transmit the coded RF energy to the remote control system that is responsive to the trained signal (i.e. channel data represents characteristics of an RF signal used to control a remote device))
each of the first and second configurable transmitters transmits RF signals to a remote device, and each configurable transmitter comprises: (Geerlings; Paras. [0004]-[0005]: Once trained, the transceiver can transmit the coded RF energy to the remote control system (i.e. transmit an RF signal to a remote device) that is responsive to the trained signal)
a controller coupled to the local memory device, the controller configured to store channel data in the local memory device, (Geerlings; Paras. [0004]-[0005] & [0022]: memory of the trainable transmitter (i.e. local memory device) which stores the control code and carrier frequency of the transmitted energy (i.e. store channel data))
an RF transmitter configured to transmit the RF signal to the remote device in an operating mode where the transmitted RF signal includes the characteristics stored as channel data in the local memory device, and (Geerlings; Paras. [0004]-[0005] & [0022]: Once trained, the transceiver can transmit the coded RF energy to the remote control system (i.e. transmit an RF signal to the remote device in an operating mode) that is responsive to the trained signal (i.e. includes learned characteristics stored as channel data in the local memory device) stored in the trainable transmitter (i.e. stored as channel data in the local memory device))
Geerlings does not teach the limitations of claim 1 as follows:
A method of transferring channel data from a first vehicle to a second vehicle, 
providing an Internet server configured to store unique configurable transmitter identification codes and cloud encryption keys associated with each unique configurable transmitter identification code; 
providing a first configurable transmitter in the first vehicle and a second configurable transmitter in the second vehicle, 
a local memory device in which a unique configurable transmitter identification code is stored along with a cloud encryption key, 
an interface through which communication with the Internet server is provided; 
encrypting the channel data in the local memory device of the first configurable transmitter using the cloud encryption key stored in the local memory of the first configurable transmitter; 
transmitting the unique configurable transmitter identification code of the first configurable transmitter and the encrypted channel data to the Internet server; 
storing the encrypted channel data in the Internet server;  
-17-transmitting from the second configurable transmitter a command to transfer the channel data stored in the Internet server along with the unique identification code of the second configurable transmitter; 
using the Internet server to look up an encryption key associated with the received unique identification code of the first configurable transmitter; 
decrypting the encrypted channel data stored in the Internet server using the encryption key associated with the unique identification code of the first configurable transmitter; 
using the Internet server to look up an encryption key associated with the received unique identification code of the second configurable transmitter; 
encrypting the channel data stored in the Internet server with the encryption key associated with the unique identification code of the second configurable transmitter; 
transmitting the encrypted channel data from the Internet server to the second configurable transmitter; and storing the received channel data in the local memory device of the second configurable transmitter.  
However, in the same field of endeavor, Leavy discloses the limitations of claim 1 as follows:
providing an Internet server configured to store unique configurable transmitter identification codes and cloud encryption keys associated with each unique configurable transmitter identification code; (Leavy; Col. 6, Lines 40-55: The secure collaboration app which works in conjunction with the security platform (i.e. internet server) utilizes a message encryption key which is stored with the sender’s and receiver’s appID (i.e. encryption keys associated with each unique configurable transmitter identification code))
a local memory device in which a unique configurable transmitter identification code is stored along with a cloud encryption key, (Leavy; Abstract; Fig. 2; Col. 6, Lines 40-55: Data stored by memory (i.e. local memory device) may include a sender appID (i.e. unique configurable transmitter identification code) and a first encryption key (i.e. cloud encryption key)
an interface through which communication with the Internet server is provided; (Leavy; Abstract; Col. 6, Lines 3-17: Users may upload content to the secure file repository (i.e. interface configured to communicate with an internet server))
encrypting the channel data in the local memory device of the first configurable transmitter using the cloud encryption key stored in the local memory of the first configurable transmitter; (Leavy; Abstract; Fig. 2; Col. 6, Lines 40-55: Data stored by memory (i.e. channel data from the local memory device) may be encrypted via a local storage key (i.e. cloud encryption key))
transmitting the unique configurable transmitter identification code of the first configurable transmitter and the encrypted channel data to the Internet server; (Leavy; Abstract; Col. 2, Lines 46-53; Col. 6, Lines 3-17: Users may upload encrypted content (i.e. encrypted channel data) and hardware binding information, message security controls and decryption information in the communication container (i.e. identification code of the first configurable transmitter) to the secure file repository (i.e. remote storage in the internet server))
storing the encrypted channel data in the Internet server;  (Leavy; Abstract; Col. 6, Lines 3-17: Users may upload encrypted content (i.e. encrypted channel data) to the secure file repository (i.e. internet server))
-17-transmitting from the second configurable transmitter a command to transfer the channel data stored in the Internet server along with the unique identification code of the second configurable transmitter; (Leavy; Col. 6, Lines 40-55; Col. 11, Lines 37-48: Receiving requests from one or more receiving devices (i.e. command to transfer the channel data stored in the internet server) listed as a receiver in the receiver appID section of the database (i.e. along with the unique identification code of the second configurable transmitter))
using the Internet server to look up an encryption key associated with the received unique identification code of the first configurable transmitter; (Leavy; Col. 6, Lines 40-55: The secure collaboration app which works in conjunction with the security platform (i.e. internet server) utilizes a message encryption key which is stored with the sender’s appID (i.e. encryption key associated with the received unique identification code of the second configurable transmitter))
decrypting the encrypted channel data stored in the Internet server using the encryption key associated with the unique identification code of the first configurable transmitter; (Leavy; Fig. 6; Col. 11, Lines 37-48; Col. 12, Lines 15-29; Col. 13, Lines 2-13: The receiving device receives the encrypted file from the secure file repository and decrypts the data provided to the receiving client using the first encryption key used by the sender (i.e. decrypt the encrypted channel data using the encryption key associated with the unique identification code of the first configurable transmitter))
using the Internet server to look up an encryption key associated with the received unique identification code of the second configurable transmitter; (Leavy; Col. 6, Lines 40-55: The secure collaboration app which works in conjunction with the security platform (i.e. internet server) utilizes a message encryption key which is stored with the receiver’s appID (i.e. encryption key associated with the received unique identification code of the second configurable transmitter))
encrypting the channel data stored in the Internet server with the encryption key associated with the unique identification code of the second configurable transmitter; (Leavy; Abstract; Fig. 2; Col. 6, Lines 40-55: a message encryption key stored with the receiver’s appID (i.e. encryption key associated with the unique identification code of the second configurable transmitter))
transmitting the encrypted channel data from the Internet server to the second configurable transmitter; and storing the received channel data in the local memory device of the second configurable transmitter.  (Leavy; Fig. 6; Col. 11, Lines 37-48; Col. 12, Lines 15-29; Col. 13, Lines 2-13: The receiving device receives the encrypted file from the secure file repository (i.e. receive encrypted channel data from the internet server) and decrypts the data provided to the receiving client using the first encryption key (i.e. storing the received channel data in the local memory device of the second configurable transmitter))

Geerlings and Leavy do not teach the limitations of claim 1 as follows:
A method of transferring channel data from a first vehicle to a second vehicle, 
providing a first configurable transmitter in the first vehicle and a second configurable transmitter in the second vehicle, 
However, in the same field of endeavor, Kagawa discloses the limitations of claim 1 as follows:
A method of transferring channel data from a first vehicle to a second vehicle, (Kagawa; Paras. [0007], [0046] & [0061]: vehicle to vehicle communication devices for communication between vehicles utilizing a communication device installed on each vehicle (i.e. transferring channel data from a first vehicle to a second vehicle))
providing a first configurable transmitter in the first vehicle and a second configurable transmitter in the second vehicle, (Kagawa; Paras. [0007], [0046] & [0061]: vehicle to vehicle communication devices for communication between vehicles utilizing a communication device installed on each vehicle (i.e. first configurable transmitter in the first vehicle and a second configurable transmitter in the second vehicle))


Regarding claim 3, Geerlings, Leavy and Kagawa teach the limitations of claim 1.
Geerlings, Leavy and Kagawa teach the limitations of claim 3 as follows:
The method of claim 1, wherein the step of encrypting the channel data in the local memory device of the first configurable transmitter comprises inputting a command to the controller of the first configurable transmitter to cause the controller to encrypt the channel data from the local memory of the first configurable transmitter.  (Leavy; Abstract; Col. 6, Lines 24-45: instructions or data that may be executed by the processor (i.e. inputting a command to the controller of the first configurable transmitter) including an app that can encrypt the database portion of the device (i.e. encrypt the channel data from the local memory))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 4, Geerlings, Leavy and Kagawa teach the limitations of claim 1.

The method of claim 1, wherein the characteristics of the RF signal that are represented in the channel data include channel header data and at least one of the following: pulse timing, pulse sequence, a serial number, a rolling counter, and a function code.  (Geerlings; Paras. [0004]-[0005]: The transceiver trained by the remote RF transmitter (i.e. characteristics of the RF signal that are represented in the channel data) learns and stores the modulation scheme, transmission codes (i.e. function code) and frequency (i.e. channel header data))

Regarding claim 5, Geerlings, Leavy and Kagawa teach the limitations of claim 4.
Geerlings, Leavy and Kagawa teach the limitations of claim 5 as follows:
The method of claim 4, wherein the channel header data includes type, manufacturer, modulation, and frequency.  (Geerlings; Paras. [0004]-[0005]: The transceiver trained by the remote RF transmitter learns and stores the modulation scheme (i.e. type, modulation), transmission codes and RF carrier frequency of an original manufacturer (i.e. channel header data includes manufacturer and frequency))

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2011/0018694 A1), further in view of Leavy (US 10242217 B1), further in view of Kagawa (US 2005/0225457 A1), as applied to claim 1, further in view of Huang (US 2015/0279204 A1).
Regarding claim 2, Geerlings, Leavy and Kagawa teach the limitations of claim 1.
Geerlings, Leavy and Kagawa do not teach the limitations of claim 2 as follows:
The method of claim 1, wherein the channel data is in a form such that the second configurable transmitter may replicate the RF signal without having to receive the RF signal and learn characteristics of the RF signal.  
However, in the same field of endeavor, Huang discloses the limitations of claim 2 as follows:
The method of claim 1, wherein the channel data is in a form such that the second configurable transmitter may replicate the RF signal without having to receive the RF signal and learn characteristics of the RF signal.  (Huang; Paras. [0028], [0036] & [0055]: A command code is downloaded from the internet into the remote control for controlling an appliance using mediums such as radio frequency (i.e. replicate the received RF signal without have to receive the RF signal and learn the characteristics of the RF signal])
Huang is combinable with Geerlings, Leavy and Kagawa because all are from the same field of endeavor of transmission of information between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Geerlings, Leavy and Kagawa to incorporate the ability to download remote control commands from the internet as in Huang in order to expand the functionality of the system by providing an alternate means by which a remote may be configured to control a device.

Claims 6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2011/0018694 A1), further in view of Leavy (US 10242217 B1).
 Regarding claim 6, Geerlings teaches the limitations of claim 6 substantially as follows:
A configurable transmitter for transmitting signals to a remote device, the configurable transmitter comprising: an RF transmitter configured to receive an RF signal during a training mode in order to learn characteristics of the received RF signal, and (Geerlings; Paras. [0004]-[0005]: A trainable transceiver (i.e. RF transmitter) which is trained using an original RF transmitter (i.e. receive an RF signal during a training mode) and stores the control code and frequency of the remote transmitter (i.e. learn characteristics of the received RF signal))
to transmit an RF signal to the remote device in an operating mode where the transmitted RF signal includes the learned characteristics of the received RF signal; (Geerlings; Paras. [0004]-[0005]: Once trained, the transceiver can transmit the coded RF energy to the remote control system (i.e. transmit an RF signal to the remote device in an operating mode) that is responsive to the trained signal (i.e. includes learned characteristics of the received RF signal))
a local memory device for storing channel data representing the learned characteristics of the received RF signal and (Geerlings; Paras. [0004]-[0005] & [0022]: memory of the trainable transmitter (i.e. local memory device) which stores the control code and carrier frequency of the transmitted energy (i.e. storing channel data representing the learned characteristics of the received RF signal))
Geerlings does not teach the limitations of claim 6 as follows:
a local memory device for storing a unique identification code and a cloud encryption key; 
an interface configured to communicate with an Internet server; and 
a controller coupled to the local memory device and the interface, the controller configured to retrieve the channel data from the local memory device, to encrypt the channel data using the cloud encryption key and 
to transfer the encrypted channel data for remote storage in the Internet server through the interface.  
However, in the same field of endeavor, Leavy discloses the limitations of claim 6 as follows:
a local memory device for storing a unique identification code and a cloud encryption key; (Leavy; Abstract; Fig. 2; Col. 6, Lines 40-55: Data stored by memory (i.e. local memory device) may include a sender appID (i.e. unique identification code) and a first encryption key (i.e. cloud encryption key)
an interface configured to communicate with an Internet server; and (Leavy; Abstract; Col. 6, Lines 3-17: Users may upload content to the secure file repository (i.e. interface configured to communicate with an internet server))
a controller coupled to the local memory device and the interface, the controller configured to retrieve the channel data from the local memory device, to encrypt the channel data using the cloud encryption key and (Leavy; Abstract; Fig. 2; Col. 6, Lines 40-55: Data stored by memory (i.e. channel data from the local memory device) may be encrypted via a local storage key (i.e. cloud encryption key)
to transfer the encrypted channel data for remote storage in the Internet server through the interface.  (Leavy; Abstract; Col. 6, Lines 3-17: Users may upload encrypted content (i.e. encrypted channel data) to the secure file repository (i.e. remote storage in the internet server))
Leavy is combinable with Geerlings because both are from the same field of endeavor of transmission of information between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Geerlings to incorporate the encryption of information transmitted between devices via a network as in Leavy in order to improve the security of the system by providing a means by which data may be secured via encryption.

Regarding claim 8, Geerlings and Leavy teach the limitations of claim 6.
Geerlings and Leavy teach the limitations of claim 8 as follows:
The configurable transmitter of claim 6, wherein the learned characteristics of the received RF signal include channel header data and at least one of the following: pulse timing, pulse sequence, a serial number, a rolling counter, and a function code.  (Geerlings; Paras. [0004]-[0005]: The transceiver trained by the remote RF transmitter (i.e. characteristics of the RF signal that are represented in the channel data) learns and stores the modulation scheme, transmission codes (i.e. function code) and frequency (i.e. channel header data))

Regarding claim 9, Geerlings and Leavy teach the limitations of claim 8.
Geerlings and Leavy teach the limitations of claim 9 as follows:
The configurable transmitter of claim 8, wherein the channel header data includes type, manufacturer, modulation, and frequency.  (Geerlings; Paras. [0004]-[0005]: The transceiver trained by the remote RF transmitter learns and stores the modulation scheme (i.e. type, modulation), transmission codes and RF carrier frequency of an original manufacturer (i.e. channel header data includes manufacturer and frequency))

Regarding claim 10, Geerlings and Leavy teach the limitations of claim 6.
Geerlings and Leavy teach the limitations of claim 10 as follows:
The configurable transmitter of claim 6, wherein the controller transfers the encrypted channel data for remote storage in the Internet server in response to a command received from the Internet server.  (Leavy; Abstract; Col. 6, Lines 3-17: Users may upload encrypted content (i.e. encrypted channel data) to the secure file repository (i.e. remote storage in the internet server) using a secure collaboration apps which works in conjunction with the secure file repository (i.e. command received from the internet server))
The same motivation to combine as in claim 6 is applicable to the instant claim.

Regarding claim 11, Geerlings and Leavy teach the limitations of claim 6.
Geerlings and Leavy teach the limitations of claim 11 as follows:
The configurable transmitter of claim 6, wherein the controller transfers the encrypted channel data for remote storage in the Internet server in response to a command received from an Internet-connected device via the Internet server.  (Leavy; Abstract; Col. 6, Lines 3-17: Users may upload encrypted content (i.e. encrypted channel data) to the secure file repository (i.e. remote storage in the internet server) using a secure collaboration apps on a client device which works in conjunction with the secure file repository (i.e. command received from an internet connected device via the internet server))
The same motivation to combine as in claim 6 is applicable to the instant claim.

Regarding claim 12, Geerlings and Leavy teach the limitations of claim 11.
Geerlings and Leavy teach the limitations of claim 12 as follows:
The configurable transmitter of claim 11, wherein the Internet-connected device is one of a smartphone, a tablet, and a laptop.  (Leavy; Col. 2, Lines 46-59: Cross platform communication regardless of device types (mobile smart phones, tablets, laptops))
The same motivation to combine as in claim 6 is applicable to the instant claim.

Regarding claim 13, Geerlings teaches the limitations of claim 13 substantially as follows:
A configurable transmitter for transmitting signals to a remote device, the configurable transmitter comprising: (Geerlings; Paras. [0004]-[0005]: A trainable transceiver (i.e. configurable transmitter) which transmits coded RF energy to a remote control system (i.e. transmitting signals to a remote device))
wherein the channel data represents characteristics of an RF signal to which the remote device is responsive; and  (Geerlings; Paras. [0004]-[0005]: The transceiver can transmit the coded RF energy to the remote control system that is responsive to the trained signal (i.e. channel data represents characteristics of an RF signal to which the remote device is responsive))
-20-an RF transmitter configured to transmit an RF signal to the remote device where the transmitted RF signal has the characteristics represented by the channel data.  (Geerlings; Paras. [0004]-[0005]: Once trained, the transceiver can transmit the coded RF energy to the remote control system (i.e. transmit an RF signal to the remote device) that is responsive to the trained signal (i.e. characteristics of the received RF signal represented by the channel data))
Geerlings does not teach the limitations of claim 13 as follows:
a local memory device for storing a unique identification code and a cloud encryption key; 
an interface configured to communicate with an Internet server; 
a controller coupled to the local memory device and the interface, the controller configured to receive encrypted channel data from the Internet server through the interface, to decrypt the encrypted channel data using the cloud encryption key and to store the channel data in the local memory device, 
However, in the same field of endeavor, Leavy discloses the limitations of claim 13 as follows:
a local memory device for storing a unique identification code and a cloud encryption key; (Leavy; Abstract; Fig. 2; Col. 6, Lines 40-55: Data stored by memory (i.e. local memory device) may include a sender appID (i.e. unique identification code) and a first encryption key (i.e. cloud encryption key))
an interface configured to communicate with an Internet server; (Leavy; Fig. 6; Col. 11, Lines 37-48: The secure repository (i.e. internet server) transits the first encrypted file to the one or more receiving clients (i.e. configured to communicate with an internet server))
a controller coupled to the local memory device and the interface, the controller configured to receive encrypted channel data from the Internet server through the interface, to decrypt the encrypted channel data using the cloud encryption key and to store the channel data in the local memory device, (Leavy; Fig. 6; Col. 11, Lines 37-48; Col. 12, Lines 15-29; Col. 13, Lines 2-13: The receiving device receives the encrypted file from the secure file repository (i.e. receive encrypted channel data from the internet server through the interface) and decrypts the data provided to the receiving client using the first encryption key (i.e. decrypt the encrypted channel data using the cloud encryption key and store the channel data in the local memory device))
Leavy is combinable with Geerlings because both are from the same field of endeavor of transmission of information between devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Geerlings to incorporate the encryption of information 

Regarding claim 15, Geerlings and Leavy teach the limitations of claim 13.
Geerlings and Leavy teach the limitations of claim 15 as follows:
The configurable transmitter of claim 13, and further comprising an RF receiver configured to receive an RF signal during a training mode in order to learn characteristics of the received RF signal, and wherein the controller stores the learned characteristics of the received RF signal as channel data in the local memory device.  (Geerlings; Paras. [0004]-[0005]: A trainable transceiver (i.e. RF transmitter) which is trained using an original RF transmitter (i.e. receive an RF signal during a training mode) and stores the control code and frequency of the remote transmitter (i.e. learn characteristics of the received RF signal, and wherein the controller stores the learned characteristics of the received RF signal as channel in the local memory device))

Regarding claim 16, Geerlings and Leavy teach the limitations of claim 15.
Geerlings and Leavy teach the limitations of claim 16 as follows:
The configurable transmitter of claim 15, wherein the controller is further configured to retrieve and encrypt the channel data in the local memory device and (Leavy; Abstract; Fig. 2; Col. 6, Lines 40-55: Data stored by memory (i.e. channel data in the local memory device) may be encrypted via a local storage key (i.e. encrypt the channel data))
to transmit the channel data for storage in the Internet server using the interface.  (Leavy; Abstract; Col. 6, Lines 3-17: Users may upload encrypted content (i.e. channel data) to the secure file repository (i.e. storage in the internet server))
The same motivation to combine as in claim 13 is applicable to the instant claim.

Regarding claim 17, Geerlings and Leavy teach the limitations of claim 13.
Geerlings and Leavy teach the limitations of claim 17 as follows:
The configurable transmitter of claim 13, wherein the characteristics of the RF signal that are represented by the channel data include channel header data and at least one of the following: pulse timing, pulse sequence, a serial number, a rolling counter, and a function code.  (Geerlings; Paras. [0004]-[0005]: The transceiver trained by the remote RF transmitter (i.e. characteristics of the RF signal that are represented in the channel data) learns and stores the modulation scheme, transmission codes (i.e. function code) and frequency (i.e. channel header data))

Regarding claim 18, Geerlings and Leavy teach the limitations of claim 13.
Geerlings and Leavy teach the limitations of claim 18 as follows:
The configurable transmitter of claim 13, wherein the controller receives the encrypted channel data by downloading the encrypted channel data from the Internet server in response to a command received from the Internet server.  (Leavy; Fig. 6; Col. 11, Lines 37-48; Col. 12, Lines 15-29; Col. 13, Lines 2-13: The receiving device receives the encrypted file from the secure file repository (i.e. receive encrypted channel data by downloading the encrypted channel data from the internet server) using a secure collaboration apps which works in conjunction with the secure file repository (i.e. command received from the internet server))
The same motivation to combine as in claim 13 is applicable to the instant claim.

Regarding claim 19, Geerlings and Leavy teach the limitations of claim 13.
Geerlings and Leavy teach the limitations of claim 19 as follows:
The configurable transmitter of claim 13, wherein the controller receives the encrypted channel data by downloading the encrypted channel data from the Internet server in response to a command received from an Internet-connected device via the Internet server.  (Leavy; Fig. 6; Col. 11, Lines 37-48; Col. 12, Lines 15-29; Col. 13, Lines 2-13: The receiving device receives the encrypted file from the secure file repository (i.e. receive encrypted channel data by downloading the encrypted channel data from the internet server) using a secure collaboration apps on a client device which works in conjunction with the secure file repository (i.e. command received from an internet connected device via the internet server))
The same motivation to combine as in claim 13 is applicable to the instant claim.

Regarding claim 20, Geerlings and Leavy teach the limitations of claim 19.
Geerlings and Leavy teach the limitations of claim 20 as follows:
The configurable transmitter of claim 19, wherein the Internet-connected device is one of a smartphone, a tablet, and a laptop. (Leavy; Col. 2, Lines 46-59: Cross platform communication regardless of device types (mobile smart phones, tablets, laptops))

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2011/0018694 A1), further in view of Leavy (US 10242217 B1), as applied to claims 6 and 13, further in view of Huang (US 2015/0279204 A1).
 Regarding claim 7, Geerlings and Leavy teach the limitations of claim 6.
Geerlings and Leavy do not teach the limitations of claim 7 as follows:
The configurable transmitter of claim 6, wherein the channel data is in a form that may be downloaded though the Internet to another configurable transmitter that can then replicate the received RF signal
However, in the same field of endeavor, Huang discloses the limitations of claim 7 as follows:
The configurable transmitter of claim 6, wherein the channel data is in a form that may be downloaded though the Internet to another configurable transmitter that can then replicate the received RF signal without having to receive the RF signal and learn the characteristics of the RF signal.  (Huang; Paras. [0028], [0036] & [0055]: A command code is downloaded from the internet into the remote control (i.e. downloaded through the internet to another configurable transmitter) for controlling an appliance using mediums such as radio frequency (i.e. replicate the received RF signal without have to receive the RF signal and learn the characteristics of the RF signal])


Regarding claim 14, Geerlings and Leavy teach the limitations of claim 13.
Geerlings and Leavy do not teach the limitations of claim 14 as follows:
The configurable transmitter of claim 13, wherein the RF transmitter transmits the RF signal without having to first receive the RF signal and learn the characteristics of the RF signal.  
However, in the same field of endeavor, Huang discloses the limitations of claim 14 as follows:
The configurable transmitter of claim 13, wherein the RF transmits the RF signal without having to first receive the RF signal and learn the characteristics of the RF signal.  (Huang; Paras. [0028], [0036] & [0055]: A command code is downloaded from the internet into the remote control for controlling an appliance using mediums such as radio frequency (i.e. transmits the RF signal without having to first receive the RF signal and learn the characteristics of the RF signal)
Huang is combinable with Geerlings and Leavy because all are from the same field of endeavor of transmission of information between devices. Therefore, it would have 

Prior Art Considered But Not Relied Upon
Bauer (US 2017/0323498 A1) which teaches a control system for controlling a garage door from a vehicle garage door opener through the internet.
Chambers (US 2006/0288300 A1) which teaches a configurable controlling device with an editor program designed to let a user modify the device by downloading configuration data.

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438  

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438